Exhibit 10.2
AMENDMENT NUMBER 7
TO THE
GOODRICH CORPORATION SEVERANCE PROGRAM
     THIS AMENDMENT is made this 17th day of August, 2009, by Goodrich
Corporation (hereinafter referred to as the “Company”);
W I T N E S S E T H
     WHEREAS, the Company maintains the Goodrich Corporation Severance Program,
as amended and restated, effective February 21, 2006 (hereinafter referred to as
the “Plan”);
     WHEREAS, pursuant to Section 10 of the Plan, the Chief Executive Officer of
the Company has the authority to amend the exhibits to the Plan; and
     WHEREAS, for the purpose of determining years of continuous service under
the Plan, the Chief Executive Officer, in accordance with the Asset Purchase
Agreement dated as of July 28, 2008 between the Company, Recon/Optical, Inc. and
Bourns, Inc. (the “Asset Purchase Agreement”), desires to give eligible
employees credit for service with Recon/Optical, Inc. if an eligible employee
became an employee of the Company or one of its subsidiaries through the
acquisition of the Business as defined in the Asset Purchase Agreement.
     NOW, THEREFORE, the Chief Executive Officer hereby amends Exhibit C to the
Plan as set forth in the attached revision to Exhibit C effective for any
Qualifying Termination, as that term is defined in the Plan, that occurs after
July 28, 2009, if an eligible employee became an employee of the Company or one
of its subsidiaries through the acquisition of the Business as defined in the
Asset Purchase Agreement.
     IN WITNESS WHEREOF, the Company, by its Chief Executive Officer, has caused
this Amendment to be executed as of the day and year first above written.

            GOODRICH CORPORATION
      By:   /s/ Marshall O. Larsen         Marshall O. Larsen,        Chief
Executive Officer   

 



--------------------------------------------------------------------------------



 



         

Exhibit C
To Goodrich Corporation Severance Program
List of Acquired Companies
For purposes of calculating years of service under Section 5 of the Goodrich
Corporation Severance Program, service with the following companies prior to
their acquisition by Goodrich or a subsidiary of Goodrich shall be considered,
but only if the affected employee became an employee of Goodrich or a subsidiary
of Goodrich through the acquisition:

     
 
  The Cleveland Pneumatic Company
 
  Coltec Industries Inc. and any subsidiaries of Coltec
 
  Goodrich Actuation Systems Limited
 
  Goodrich Control Holdings Limited
 
  Goodrich Control Systems Limited
 
  Gulton Data Systems and any affiliated employer
 
  Hughes Aircraft Company
 
  ITEK
 
  Perkin-Elmer Corporation
 
  Raytheon Corporation
 
  Recon/Optical, Inc.
 
  Rohr, Inc.
 
  Simmonds Precision Engine Systems, Inc.
 
  Simmonds Precision Motion Controls, Inc.
 
  Simmonds Precision Products, Inc.
 
  TEAC Aerospace Holdings, Inc.
 
  TEAC Aerospace Technologies, Inc.
 
  TRW, Inc. and any affiliated employer
 
  Universal Propulsion Company, Inc.

Revised August, 2009

 